PER CURIAM.
Finding that the action of the trial court in awarding permanent periodic alimony to the wife, whose income virtually equalled and whose earning capacity and net worth (both before and after the equitable distribution effected by the trial court) exceeded those of the husband, fails to satisfy the test of reasonableness laid down in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), and reemphasized in Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983), we reverse the alimony award and remand the cause with directions that the trial court reserve jurisdiction to award alimony to either party in the future. In light of our reversal of the award of alimony, the trial court shall also reconsider that part of its final judgment of dissolution refusing to award attorneys’ fees and costs to the wife. In all other respects the final judgment of dissolution is affirmed.
Affirmed in part; reversed in part, with directions.